ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for allowance
The following is an examiner’s statement of reasons for allowance:
The instant invention is deemed to be directed to an unobvious improvement to a system and method for controlling a wind turbine.
The improvement is over the closest prior art which is Japan Patent Publication No. JP-HO8-312523-A (cited in IDS filed 03/15/2022) that teach a method for controlling a wind turbine, the wind turbine having a drivetrain comprising a rotor rotatably coupled to a generator via a slip coupling, the method comprising: detecting, with a controller, a loss of traction of the slip coupling.
Regarding claim 1 and all the claims that depend on claim 1, prior art fails to teach or fairly suggest in response to detecting the loss of traction, overriding, with the controller, a generator torque setpoint to alter a rotational speed of the generator; and increasing the traction of the slip coupling in response to the altered rotational speed of the generator, wherein increasing the traction of the slip coupling facilitates an application of generator torque to the drivetrain of the wind turbine
Regarding claim 13 and all the claims that depend on claim 13, prior art fails to teach or fairly suggest  in response to the detecting the loss of traction, overriding a generator torque setpoint to alter a rotational speed of the generator, and increasing the traction of the slip coupling in response to the altered rotational speed of the generator, wherein increasing the traction of the slip coupling facilitates an application of generator torque to a drivetrain of the wind turbine.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art
Prior art made of record but not relied upon is considered pertinent to Applicant’s disclosure and consist of four patent publications.
US20220170444A1, US20220170443A1, US20210363968A1, and US20210340952A1 are cited to show a system and method for controlling a wind turbine.
Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IGOR KERSHTEYN whose telephone number is (571) 272-4817.  The examiner can normally be reached on Mon.-Fri. 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571)270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IGOR KERSHTEYN/
Primary Examiner, Art Unit 3745